Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00585-CV


                     ROBERT BRYAN TOBOR, Appellant

                                        V.

                    STEPHANIE KANN TOBOR, Appellee

                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-07886


                MEMORANDUM                        OPINION

      This is an appeal from an order signed April 16, 2018. On January 17, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.
                                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain